DETAILED ACTION
In this action, amended claims 1 and 4-7 filed on January 21st, 2021 and original claims 2-3 and 8 filed on December 3rd, 2018 were evaluated. Claims 9-15 were cancelled and withdrawn from consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim limitation “wherein the source of negative pressure is configured to generate a threshold negative air pressure in the interior chamber of the housing and the source of positive pressure is configured to generate a threshold positive air pressure in the at least one simulated lung that is equal to and opposite the threshold negative air pressure” renders the claim indefinite.  It is unclear from the limitation whether the source of negative pressure is configured to apply a negative air 
For purposes of examination, the claim will be read as if it were written “wherein the source of negative pressure is configured to apply a threshold negative pressure to the interior chamber of the housing and the source of positive pressure is configured to apply a threshold positive pressure to the at least one simulated lung that is equal to and opposite the threshold negative air pressure.”
Claims 2-8 are rejected by virtue of their dependency on the indefinite matter of claim 1.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1-3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Argoudelis (US 2011/0294108 A1 – previously cited) in view of Yasuhiko (JPH 07103845A – previously cited), Nguyen (US 2014/0315175 A1 – previously cited) and Huo (US 20170082433 A1). Examiner note: the Yasuhiko reference is in Japanese. A machine translation of Yasuhiko was provided in a previous office action, and paragraph citations referencing Yasuhiko correspond to the paragraph numbers within the machine translation. 
Regarding claim 1, Argoudelis teaches a medical system for housing and researching lung tissue (Figure 3) comprising of: a housing unit (10) defining an interior chamber (12a) configured for the receipt of at least a portion of a lung (O); a tubular member (22a) coupled to the housing unit and including a first end portion configured to be coupled to the portion of the organ, and a second end portion; a source of negative pressure (30) configured to be in fluid communication (30a) with the interior of the housing unit; and a source of positive pressure (20) configured to be in fluid communication with the portion of the lung via attachment to the second end portion of the tubular member (paragraph 0021; Figure 4). Argoudelis teaches the use of sensors (34 and 62) to measure physical properties of the lung and interior chamber before and after electrosurgical treatment, such as temperature and pressure (paragraph 0009-0010, 0024, and 0030). Furthermore, Argoudelis teaches that the pressure within the interior chamber may be regulated to maintain a specific pressure differential between the lung and the interior chamber (paragraph 0032) and that the pressures within the housing and lung may be controlled by the system (paragraph 0030). However, Argoudelis fails to teach testing for air leaks specifically, does not disclose the use of a simulated lung, and does not teach a singular pressure gauge in communication with the interior chamber of the housing unit and the tubular 
Yasuhiko teaches a method and equipment for testing air leaks (Figure 1) comprising of: a housing unit defining an interior chamber (12) configured for receipt of a body (11); a tubular member (17) coupled to the housing unit including a first end portion configured to be coupled to the body; a source of negative pressure (16) configured to be in fluid communication (18) with the interior of the housing unit; a source of positive pressure (20) configured to be in fluid communication with the portion of the body via attachment to the second end portion of the tubular member (17); and a first pressure gauge (14) in communication with the interior chamber of the housing unit and the tubular member to determine a pressure differential there between (paragraph 0017-0018). Additionally, Yasuhiko discloses the use of a singular pressure gauge (14) in communication with the interior chamber of the housing unit and the tubular member to determine a pressure differential and test for leaks (paragraph 0017-0018).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Argoudelis to incorporate the teachings of Yasuhiko to include a pressure gauge in communication with the interior chamber of housing unit and the tubular member to determine a pressure differential between the two in order to test for air leaks as taught by Yasuhiko. Argoudelis states that the purpose of the disclosed system is to maintain an ex vivo organ during an electrosurgical procedure, and specifically cites the thermal ablation of cancerous lung tissue (paragraphs 0001-0004). One of ordinary skill in the art before the effective filing date of the claimed invention would recognize that these procedures have the potential to create holes or tears in the treated tissue that result in undesirable air leaks. As a result, the teachings of Argoudelis would have led 
Therefore, Argoudelis in view of Yasuhiko teach all of the claim elements of claim 1 except the use of a simulated lung disposed within the interior chamber of the housing unit, and the source of negative pressure being configured to generate a threshold negative air pressure in the interior chamber of the housing and the source of positive pressure being configured to generate a threshold positive air pressure in the at least one simulated lung that is equal to and opposite the threshold negative air pressure.
Nguyen teaches a system for simulating physiologic lung function (Figure 2) comprising a lung model (207) disposed within the interior chamber (201) of a housing unit (208) capable of being in fluid communication with a tubular member such as a catheter (paragraph 0025).  Nguyen specifically states that any artificial lung capable of expanding and collapsing may be used in this system (paragraph 0025). Thus, Nguyen teaches the use of a simulated lung within a system for evaluating and simulating lung function.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Argoudelis in view of Yasuhiko to incorporate the teachings of Nguyen in order incorporate the use of at least one simulated lung disposed within the interior chamber of the housing unit and in fluid communication with the first end portion of the tubular member. Doing so would allow the user to practice and test surgical techniques without the financial, logistic, and ethical concerns of harvesting organs from human or animal cadavers, and would simply constitute the substitution of one known element for another to obtain predictable results.
Therefore, Argoudelis in view of Yasuhiko and Nguyen teach all of the claim elements of claim 1 except the source of negative pressure being configured to generate a threshold negative air pressure in the interior chamber of the housing and the source of positive pressure being configured to generate a 
Huo teaches a method of determining an air leak (Figure 10) comprising exposing a hermetically sealed enclosure to a negative pressure differential between an internal pressure of an object and an external pressure outside the object, such that the internal pressure is positive relative to the exterior pressure (paragraph 0043). Huo teaches that a leak is detected by determining whether or not the magnitude of a force detected varies over time, and a leak is determined to not be present when no variation occurs (paragraph 0044). Thus, the method of Huo necessiates the interior and exterior pressures being held constant in relation to one another. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Argoudelis in view of Yasuhiko and Nguyen to incorporate the negative pressure differential leak test method of Huo. Huo teaches that this leak testing protocol is useful in detecting specific leak testing mechanism (Huo paragraph 0043), and the combination would simply constitute applying a known technique to a known device ready for improvement to yield predictable results.
The combination of the method of Huo with the modified invention of Argoudelis in view of Yasuhiko and Nguyen would necessitate the source of negative pressure being configured to apply a threshold negative air pressure in the interior chamber of the housing and a source of positive pressure being configured to apply a threshold positive air pressure in the lung that is equal and opposite to the threshold negative air pressure in order to maintain a constant pressure differential between the lung and interior chamber during a leak test when no leak is present. Thus, Argoudelis in view of Yasuhiko, Nguyen, and Huo teach all of the elements of claim 1.
Regarding claim 2, Argoudelis teaches that the purpose of the apparatus it to simulate in vivo conditions of a lung in order to research electrosurgical treatment on the lung ex vivo (paragraph 0002). Accordingly, Argoudelis teaches heating elements (16b) to maintain the interior chamber of the housing 
Regarding claim 3, Argoudelis teaches holes (42b and 44) in the housing unit (12) configured to receive various surgical instruments (paragraph 0026 and 0028). Considering trocars are a common surgical instrument, these holes could be understood by one of ordinary skill in the art before the effective filing date of the claimed invention to be configured for receipt of a trocar. As a result, Argoudelis in view of Yasuhiko, Nguyen, and Huo teach all the structural elements of claim 3.
Regarding claim 6, Argoudelis states that the housing unit may contain a cover, door, or other suitable sealing structure (14) to hermetically seal the interior chamber (12a) from the external environment, thereby sealing the exterior of the lung (O) from the atmosphere (paragraph 0018). Therefore, Argoudelis in view Yasuhiko, Nguyen, and Huo teach all the elements of claim 6.
Regarding claim 7, Argoudelis teaches inserting an endotracheal tube into the trachea of the lung in order to simulate the mechanics of inspiration and expiration into the airways of the lung (paragraph 0036 and 0039). In addition, Argoudelis teaches of a computer system (64) configured to monitor and regulate the various operating and control elements of the system (paragraph 0030). One of ordinary skill in the art before the effective filing date of the claimed invention would recognize that this computer system may be used as a respiratory controller configured to control the inspiration and expiration of the disposed lung, as Argoudelis discloses that this computer is meant to regulate parameters such as the pressure within the housing unit and organ which cause the inhalation and 
Regarding claim 8, Argoudelis teaches of a plurality of sensors that may be utilized and positioned around the tank system (10; paragraph 0017) including a pressure gauge (34) in fluid communication with the interior chamber of the housing unit (12a) for determining a pressure within the interior chamber of the housing unit (paragraph 0024). This corresponds to the applicant’s claimed third pressure gauge. In addition, Argoudelis teaches of one or more pressure gauges (62) in fluid communication with the lung (O) for determining the pressure within the lung (paragraph 0030). However, Argoudelis in view of Yasuhiko, Nguyen, and Huo fails to teach of a pressure sensor in fluid communication with the tubular member specifically, corresponding to the applicant’s claimed second pressure gauge.
Yasuhiko further teaches the use of an independent pressure gauge in fluid communication with the tubular member (17) for determining the pressure within the tubular member as an embodiment of their method (paragraph 0032).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combination of Argoudelis, Yasuhiko, Nguyen, and Huo to incorporate the additional teachings of Yasuhiko to include a pressure gauge in fluid communication with the tubular member. This would allow the user to monitor the fluid pressure coming into the simulated lung, to ensure that the pressure does not exceed a predetermined threshold that could damage the tissue. In addition, the independently measured pressures of the tubular member and the interior chamber could be compared to determine a pressure differential, providing users with another means of determining whether an air leak is present.
Claims 4-5 is rejected under 35 U.S.C. 103 as being unpatentable over Agroudelis in view of Yasuhiko, Nguyen, and Huo as recited in claim 1, in further view of Steen (WO 2009/136838 – previously .
Regarding claim 4, Argoudelis in view of Yasuhiko, Nguyen, and Huo discloses the device of claim 1. However, Argoudelis in view of Yasuhiko, Nguyen, and Huo fails to disclose the housing unit being flexible and configured to transition between a contracted state, in which the interior chamber of the housing unit has a first volume, and an expanded state, in which the interior chamber of the housing unit has a second volume, greater than the first volume.
Steen teaches an apparatus (Figure 1) for housing an organ, such as lungs, during evaluation and preservation of the organ ex vivo comprising of a housing unit (10) defining an interior chamber configured to receive a portion of an organ (11). In an embodiment of the invention (Figure 12), the housing unit includes a flexible wall (75) such that the volume of the interior chamber (78) may transition between a contracted state, in which the interior chamber of the housing unit has a first volume, and an expanded state, in which the interior chamber of the housing unit has a second volume, greater than the first (page 9, lines 20-24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Argoudelis in view of Yasuhiko, Nguyen and Huo to incorporate the teachings of Steen such that the housing unit is configured to transition between a contracted state, in which the interior chamber of the housing unit has a first volume, and an expanded state, in which the interior chamber of the housing unit has a second volume, greater than the first volume. Doing so would allow the user to adjust the volume of the interior chamber to better accommodate the organ and surgical devices used to experiment on the organ. In addition, it would allow the housing device to better simulate the chest cavity as the transition between an expanded and a contracted state could be used to adjust the pressure of the interior chamber to inflate and deflate the organ. Furthermore, it 
Regarding claim 5, Argoudelis (Figure 3) teaches that the first end portion of the tubular member (22a) being attached to the simulated lung (“O”; paragraph 0021). However, Argoudelis in view of Yasuhiko, Nguyen, and Huo does not teach the first end portion being specifically received in a trachea or bronchus of the simulated lung. 
Steen, as recited in regard to claim 4, teaches an apparatus (Figure 1) for housing an organ, such as lungs, during evaluation and preservation of the organ ex vivo comprising of a housing unit (10) defining an interior chamber configured to receive a portion of an organ (11). Furthermore, Steen teaches of a tubular member (18) that provides fluid to the organ, including a first end portion configured to be coupled to and received in the trachea of a lung (11), and a second end portion attached to a source of positive pressure (19; page 4, lines 24-26). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Argoudelis in view of Yasuhiko, Nguyen, and Huo to incorporate the teachings of Steen such that the first end portion of the tubular member is received in a trachea of the at least one simulated lung. Doing so would allow gas to be introduced into the lung through the lung’s own airways during the air leak test, and would simply constitute combining prior art elements according to known methods to yield predictable results. 

Response to Arguments
Applicant’s argument in regard to objections to the specification have been considered and accepted. The objection to the abstract has been removed from the Office Action, as the applicant is correct in stating that the length of the abstract is compliant with section 608.01(b) of the MPEP. In 
Applicant’s argument in regard to claim rejections under 35 U.S.C. 112(b) have been considered and accepted. The amendment to claim 6 is sufficient to overcome the previously stated rejection of the claim, and the rejection has been removed from this Office Action. However, as articulated in the “Claim Rejections - 35 USC § 103” section above, claim 6 continues to be rejected under 35 U.S.C. 112(b) due to its incorporation of the indefinite subject matter of claim 1 introduced by the amendment to the claim.
Applicant’s argument in regard to claim rejections under 35 U.S.C. 103 have been considered and deemed persuasive. The amendments to claim 1 were sufficient to overcome the previously stated prior art rejection recited for claim 1. However, a rationale for continued rejection of claims 1-8 under 35 U.S.C. is articulated in the “Claim Rejections - 35 USC § 103” section above. This section has been updated to incorporate the added elements introduced by the applicant’s amendments, and recites how Argoudelis in view of Yasuhiko, and the additional reference of Nguyen and Huo, teach all the elements of amended claim 1. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T PAZHWAK whose telephone number is (571)272-7710.  The examiner can normally be reached Monday through Friday between 8:30 A.M. and 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached at 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.T.P./Examiner, Art Unit 3791                                                                                                                                                                                                        

/ETSUB D BERHANU/Primary Examiner, Art Unit 3791